Citation Nr: 0025601	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-31-004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-operative 
right femoral hernia, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to July 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

Initially, this claim involved the seeking of an increased 
evaluation for the service-connected disability beyond 10 
percent.  During the course of this appeal, the RO increased 
the veteran's rating to 30 percent.  As the 30 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


REMAND

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When an appellant submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim. 
38 U.S.C.A. § 5107(a).  

The veteran's service-connected postoperative recurrent right 
femoral hernia is currently evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.114 including 
Diagnostic Code 7340 (1999).  His disability is to be rated 
by analogy to inguinal hernia under Diagnostic Code 7338.  
Under that code, an inguinal hernia that is small, 
postoperative recurrent or unoperated irremediable, not well 
supported by truss or not readily reducible warrants a 30 
percent evaluation.  A 60 percent evaluation is assigned for 
an inguinal hernia which is large, postoperative, recurrent, 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable.

Service connection was granted for a right femoral hernia in 
January 1969, and a 10 percent evaluation was assigned under 
Diagnostic Code 7340.  This was based on service medical 
records and a November 1968 VA examination report which 
showed a hernia probably femoral in origin.  In January 1971 
on VA examination, it was noted that the veteran had a slight 
reducible bulging in the area of the right femoral hernia.  

On VA examination in February 1996, there was no finding of a 
right femoral hernia.  The veteran underwent a right femoral 
hernia repair in August 1997 at a VA facility.  It was noted 
that the veteran had a fairly significant recurrent femoral 
hernia.  On VA examination in February 1998, it was noted 
that the veteran had a healed incision and that there had 
been no recurrence of the right inguinal hernia from the 
August 1997 repair.  Tenderness in the region, likely due to 
the surgeries was noted.  The assessment was: history of 
umbilical hernia repair; and bi-femoral hernia repair.  VA 
outpatient treatment records show treatment for pain in 1998 
and 1999, including the recommendation of steroid injections, 
use of a TENS unit, and the use of a truss.  

The veteran testified at a personal hearing in February 1999.  
He stated that his right femoral hernia had recurred since 
his surgery and that he has had pain necessitating his 
receiving a steroid shot.  He stated that he was given a 
truss for support, which was uncomfortable, but which helped.  
He stated that he wore it all of the time except when he was 
sleeping.  He reported not being able to participate in 
various activities due to his hernia.  A complete transcript 
is of record.  

In a February 1999 statement, a VA physician reported that he 
had performed surgery on the veteran.  It was stated that the 
right femoral hernia repair had healed and that there was no 
recurrence.  It was reported that the veteran did however 
have chronic pain in the groin and thigh due to his repairs.  

On VA scar examination in March 1999, it was noted that the 
veteran had definitely had recurrence of a right femoral 
hernia by examination.  A 4x6cm bulge was noted just distal 
to a right inguinal area scar heading into the right femoral 
area.  It was noted that this was the palpable right femoral 
hernia and that this was exacerbated with the patient 
coughing.  

In November 1999, the RO increased the veteran's evaluation 
for his service-connected postoperative recurrent right 
femoral hernia to 30 percent disabling, finding that the 
complications arising from the disability were productive of 
more impairment than reflected by the 10 percent rating 
previously in effect.  

The Board finds that additional information is required prior 
to making a determination in this claim.  The record shows 
that the veteran has a right inguinal hernia which is not 
service connected and that the RO recently granted service 
connection for a right femoral hernia post-operative scar.  A 
10 percent evaluation was assigned.  The veteran has 
complained of pain, swelling, and tenderness; however, the 
record does not clearly differentiate the manifestations that 
are due to the veteran's service connected disability.  In 
addition, while the most recent VA examiner has reported that 
a right femoral hernia was found, it was not indicated 
whether this was a large hernia as opposed to a small one or 
whether the hernia is not well supported by truss or by 
ordinary conditions as well has not readily reducible or 
considered inoperable.   

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1. The RO should schedule the veteran for 
a special VA examination by a surgeon to 
determine the current severity of his 
service-connected residuals of a right 
femoral hernia.  In this regard, the 
veteran's complaints should be elicited, 
and the examiner must comment 
specifically on those complaints.  The 
claims file and a copy of this remand 
must be available to (and reviewed by) 
the examiner.  The RO should provide the 
examiner with the rating criteria for 
Diagnostic Code 7338.  The examiner is 
requested to evaluate the veteran's 
disability in terms of the criteria in 
the VA Schedule for Rating Disabilities.  
The examiner should specifically note 
whether there is recurrence and whether 
any recurrent hernia is large, reducible, 
and/or well supported by truss, or under 
ordinary conditions.  It should be stated 
if, considering the number of procedures 
that the veteran has undergone, the 
hernia is considered inoperable or not.  
The examiner should comment on the 
residuals due solely to the service-
connected disability right femoral 
hernia, including the cause of the 
veteran's pain and impairment.  That is, 
whether his complaints are due to the 
nonservice-connected right inguinal 
hernia, or to his separately rated scar.  
Complete rationale must be given for all 
conclusions and opinions offered.  In 
conjunction with the scheduling of the 
examination, the veteran should be 
advised that a failure to report may 
result adversely on of his claim under 38 
C.F.R. § 3.655.  

2.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




